In a consolidated negligence action to recover damages for personal injuries, (1) defendant General Interlease Corp. appeals from so much of an order of the Supreme Court, Kings County, dated February 8, 1977, as denied its cross motion for summary judgment and (2) defendants Super Novelty Candy Co. and Phoenix Candy Co. cross-appeal from the balance of the order, which denied their motion for partial summary judgment. Order affirmed, without costs or disbursements, on the opinion of Mr. Justice Brownstein at Special Term. Damiani, J. P., Suozzi, Shapiro and O’Connor, JJ., concur.